Rttgg, C.J.
This is a complaint charging the larceny of money belonging to a religious society. The complaint is framed under G. L. c. 266, § 30, wherein it is provided in *407effect that the crime of larceny may be committed by embezzlement, by obtaining money by false pretences, and by taking and carrying away personal property by trespass out of the possession of the owner. Commonwealth v. King, 202 Mass. 379.
The defendant excepted to the charge “ in its entirety.” Such an exception cannot be sustained under our settled practice. Curry v. Porter, 125 Mass. 94. Commonwealth v. Meserve, 154 Mass. 64, 75. Commonwealth v. Jewelle, 199 Mass. 558. Cereghino v. Giannone, 247 Mass. 319, 324. The charge as a whole was fair.
Exception was taken to the portion of the charge in which it was stated that if the defendant “ misappropriated that money by using it for rent or any personal wants, if he lent it to the minister in any amount or amounts without the consent of the society, and without disclosing to the society he was to so do, he is guilty of the charge here, and there is nothing left for you to do but to convict him.” None of these words can be wrenched from their context but must be read as a part of the charge as a whole. Commonwealth v. Cooper, 219 Mass. 1, 3. Fisk v. New England Tire & Supply Co. 244 Mass. 364, 374. There was no error in this part of the charge. It stated correctly the elements requisite to establish the offence which, if found to exist, together with other elements set forth in the charge made imperative a verdict of guilty. The acts so set forth import the requisite intent.
Exception was taken also to the “ part of the charge relative to fraudulent purpose of the defendant. ’ ’ The charge on that point was in accordance with the law as expounded in Commonwealth v. Tuckerman, 10 Gray, 173, 202-207. It need not be amplified anew.

Exceptions overruled.